DETAILED ACTION
Response to Amendment
Claim 1-19 have been canceled in preliminary amendment. New Claims 20-38 are pending in the application. Appears original claim 20 is different than new claim 20, so claims were renumbered to reflect starting new claim 20 as 21 to have pending claims 21-39.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 21-34, drawn to a napkin.
Group II, claim 35, drawn to a stack comprising of a plurality of napkins.
Group III, claim 36, drawn to a cutlery wrap.
Group IV, claims 378, drawn to method of wrapping cutlery.
Group V, claim 39, drawn to a napkin.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Applicant is required to elect an adhering portion and releasing portion location species from the following:
Species A directed to a top plan view of an unfolded napkin in accordance with one embodiment where the adhering portion 10 and the releasing portion 12 are located adjacent to one another on either side of the fold Y and close to the centre of the tissue sheet 6 of figure 5.
Species  B directed to a top plan view of an alternative version of the unfolded napkin of Figure 5, with the adhering portion at a different location of the adhering portion 10 and the releasing portion 12 are located on opposite sides of the fold Y, adjacent to an edge of the tissue sheet 6 of figures 6 and 7.
Species  C directed to a top plan view of a further embodiment of an unfolded napkin in which the adhering portion 210 is moved away from the third corner 204C in a diagonal direction towards the centre C of the napkin 201 and the releasing portion 212 is located at a corresponding distance from what will become the fourth corner 204D of figure 8.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-V lack unity of invention because even though the inventions of these groups require the technical feature of a napkin with adhering portions; engaging location, comprises a protective surface facilitating release of the adhering portion without damage to the napkin; and capability of engaging the adhering portion with an engaging location, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FRIED et al. (US 3398438 A1).  FRIED et al. discloses a napkin with adhering portions (“pressure-sensitive adhesive substance 72”  on “portion 70”); engaging location (“portion 68”), comprises a protective surface (“anti-adhesive substance 72”) without damage to the napkin (col. 2 lines 1-4 “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means.”); and capability of engaging the adhering portion with an engaging location ([col. 2 lines 1-4] “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means.” [col. 3 lines 74-75 to col. 4 line 7] “The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure that the pressure-sensitive surface will not contact the material of portion 68 of the napkin. It will be noted that in the folded relationship of the napkin, areas 72 and 74 are substantially aligned with one another as seen in FIG. 7, it being understood that these two areas are disposed on the same side of the napkin prior to folding thereof.”). (see page 3 col. 1 line 72- col. 2 lines 1-4; page 4 col. 3 line 54-75 to col. 4 line 7; Fig. 5-7). See PCT Rule 13.2.

    PNG
    media_image1.png
    455
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    647
    media_image2.png
    Greyscale


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736